


117 HR 3428 IH: SNAP Reform Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3428
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Murphy of North Carolina (for himself, Mr. Weber of Texas, Mr. Hern, Mr. Norman, Mr. Perry, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Education and Labor, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To strengthen the supplemental nutrition assistance program (SNAP) categorical eligibility for applicants who already receive supplemental assistance elsewhere and for those with assets high enough to not require assistance, and for other purposes.


1.Short titleThis Act may be cited as the SNAP Reform Act of 2021. 2.Update to categorical eligibilitySection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
(1)in the 2d sentence of subsection (a)— (A)by striking receives benefits and inserting (1) receives cash assistance (not less than $150 a month for an extended period),
(B)by striking supplemental security and inserting with an income eligibility limit of not more than 130 percent of the poverty line as defined in section 5(c)(1), (2) is elderly or disabled and receives cash assistance or ongoing and subtantial services under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) with an income eligibility limit of not more than 200 percent of the poverty line as defined in section 5(c)(1), (3) receives supplemental security, and (C)by striking or aid and inserting or (4) receives aid , and
(2)in subsection (j)— (A)by striking or who receives benefits and inserting cash assistance (not less than $150 a month for an extended period), and
(B)by striking to have and inserting with an income eligibility limit of not more than 130 percent of the poverty line as defined in section 5(c)(1), or who is elderly or disabled and receives cash assistance or ongoing and substantial services under a State program funded under part A of title IV of the Act (42 U.S.C. 601 et seq.) with an income eligibility limit of not more than 200 percent of the poverty line as defined in section 5(c)(1), to have. 3.Availability of standard utility allowances based on receipt of energy assistanceSection 5(k)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(k)(4)) is amended—
(1)in subparagraph (A) by inserting without an elderly member after household the 1st place it appears, and (2)in subparagraph (B) by inserting with an elderly member after household the 1st place it appears.
4.Adjustment to asset limitationsSection 5(g)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)(1)) is amended— (1)in subparagraph (A)—
(A)by striking $2,000 and inserting $7,000, and (B)by striking $3,000 and inserting $12,000, and—
(2)in subparagraph (B)(i) by striking 2019 and inserting 2022. 5.Adjustments for inflation; updated vehicle allowanceSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) is amended—
(1)in paragraph (1)(B)(i)— (A)by striking (i) In general.—Beginning and inserting the following:

(i)In general
(I)Beginning, and (B)by adding at the end the following:

(II)Beginning on October 1, 2021, and each October 1 thereafter, the amount specified in paragraph (2)(B)(iv) shall be adjusted in the manner described in subclause (I)., and (2)in paragraph (2)—
(A)by amending subparagraph (B)— (i) by amending clause (iv) to read as follows:

(iv)subject to subparagraph (C), with respect to any licensed vehicle that is used for household transportation or to obtain or continue employment— (I)1 vehicle for each licensed driver who is a member of such household; and
(II)each additional vehicle; and, and (ii)in clause (v) by inserting to the extend such value exceeds $7,500 after account, and 
(B)by striking subparagraph (D). 6.Savings excluded from assetsSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)), as amended by section 5, is amended—
(1)in paragraph (1)(B)(i) by adding at the end the following:  (III)Beginning on October 1, 2021, and each October 1 thereafter, the amount specified in paragraph (2)(B)(v) shall be adjusted in the manner described in subclause (I)., and
(2)in paragraph (2)(B)(v) by inserting to the extent that the value exceeds $7,500 after account. 7.Allowance to recipients of energy assistance (a)Standard utility allowanceSection 5(e)(6)(C)(iv)(I) of the of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)(C)(iv)(I)) is amended by inserting with an elderly member after households.
(b)Conforming amendmentSection 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act (42 U.S.C. 8624(f)(2)(A)) is amended by inserting received by a household with an elderly member before , consistent with section 5(e)(6)(C)(iv)(I). 8.Effective date (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect 180 days after the date of the enactment of this Act.
(b)Application of amendmentsThe amendments made by this Act shall apply with respect to certification periods that begin after the effective date of this Act.  